number release date cc ct ct-116813-00 uiln date tkokpcn 6cz dollar_figurewnngvkp grctvogpv qh 6tgcuwt pvgtpcn 4gxgpwg 5gtxkeg 1hhkeg qh jkgh qwpugn tkokpcn 6cz kxkukqp 1evqdgt 6jku dwnngvkp ku hqt kphqtocvkqpcn rwtrqugu v ku pqv c fktgevkxg title_26 and title_26 related cases hyde amendment appeals should be reviewed for abuse_of_discretion in 220_f3d_1120 9th cir the ninth circuit held the standard of review of a federal district court’s denial of a criminal defendant’s motion for attorney’s fees and litigation costs pursuant to the hyde amendment u s c 3006a is for abuse_of_discretion moreover the court determined in order to recover expenses a defendant must show more the government’s position was not substantially justified the standard for recovery under the hyde amendment’s civil counterpart the equal_access_to_justice_act eaja u s c d a than in lindberg was convicted of conspiracy to defraud the government of federal income taxes and to structure and assist in structuring currency_transactions for the purpose of evading reporting requirements the prosecution was premised on a scheme employed by lindberg’s mother the owner of several hostess bars in honolulu where through the assistance of her children she orchestrated the structuring of cash receipts from her businesses into various bank accounts on appeal the ninth circuit reversed lindberg’s conspiracy conviction citing insufficient evidence to prove he knew tax_evasion was the object of the conspiracy or that he knew it was illegal to structure currency_transactions to avoid reporting requirements subsequently he filed a motion pursuant to the hyde amendment seeking attorney’s fees and litigation costs the district_court denied his motion noting that although the ninth circuit concluded the evidence was insufficient to convict him it was sufficient for the grand jury to indict for the district_court to deny a motion for acquittal and for the jury to convict hence the government’s prosecution of him was not vexatious frivolous and or in bad faith the standards for recovery under the hyde amendment on appeal the ninth circuit addressed the issue of what is the correct standard of review to apply to appeals under the hyde amendment the court found guidance from the eleventh circuit which had noted in 198_f3d_1293 11th cir that under the hyde amendment an award of attorney’s fees shall be granted pursuant to the procedures and limitations but not the burden_of_proof provided for an award under the eaja id pincite quoting u s c 3006a therefore because the denial of an award of attorney’s fees under the eaja is reviewed for an abuse_of_discretion so should the denial of an award under the hyde amendment id the fourth circuit also adopted this conclusion in in re grand jury 214_f3d_430 4th cir however it was the fifth circuit’s rationale in 211_f3d_898 5th cir which the ninth circuit found to be most persuasive in reaching the same conclusion there the court opined the abuse_of_discretion standard should be employed because district courts are well situated to evaluate the government’s case and need flexibility to develop a workable standard for what constitutes a vexatious frivolous or bad faith position id pincite emphasizing these sentiments the ninth circuit said the district_court is in a better position than this court to distinguish between a good_faith prosecution which is thin on evidence and a prosecution so lacking in support it can only be vexatious frivolous or in bad faith next the ninth circuit turned to the burden_of_proof required under the hyde amendment the court concluded the legislative_history behind the enactment of the hyde amendment clearly illustrates the standard for recovering fees under the amendment is more demanding than under the eaja this undermined lindberg’s argument that in order to prevail he only had to show the government’s position was not substantially justified the standard for recovery under the eaja 'vjkecn 4wng 2tqjkdkvkpi 'z 2ctvg qoowpkecvkqpu rrnkgu p 2tg pfkevogpv 0qp wuvqfkcn 5gvvkpi p 7pkvgf 5vcvgu x 6cncq f vj kt vjg 0kpvj ktewkv tghtckpgf htqo etgcvkpi c dtkijv nkpg twng vjcv yqwnf tguvtkev vjg gvjkecn rtqjkdkvkqp cickpuv gz rctvg eqoowpkecvkqpu dgvyggp hgfgtcn rtqugewvqtu cpf tgrtgugpvgf rctvkgu vq qpn rquv kpfkevogpv qt ewuvqfkcn ugvvkpiu pfggf vjg eqwtv fgvgtokpgf vjg twng ycu crrnkecdng kp c rtg kpfkevogpv ukvwcvkqp yjgtg vjg iqxgtpogpv cpf vctigv eqtrqtcvkqp jcf engctn cuuwogf cfxgtuctkcn tqngu itcpf lwt rtqeggfkpiu ygtg korgpfkpi cpf vjg eqtrqtcvkqp u eqwpugn jcf kpkvkcvgf ugvvngogpv vcnmu ykvj vjg iqxgtpogpv tgictfkpi dqvj kvu ekxkn cpf etkokpcn kpxguvkicvkqpu 6jg eqwtv jqygxgt tgxgtugf vjg fkuvtkev eqwtv u hkpfkpi vjcv cp uukuvcpv 7pkvgf 5vcvgu vvqtpg jcf xkqncvgf vjg twng d c rtg kpfkevogpv kpvgtxkgy qwvukfg vjg rtgugpeg qh eqtrqtcvg eqwpugn qh cp gornq gg qh vjg vctigv eqtrqtcvkqp yjgp vjg gornq gg uckf ujg ycu dgkpi rtguuwtgf d vjg qypgt qh vjg eqtrqtcvkqp vq rtqxkfg hcnug vguvkoqp vq vjg itcpf lwt v kuuwg qp crrgcn ycu vjg crrnkecdknkv qh 4wng qh vjg cnkhqtpkc 4wngu qh 2tqhguukqpcn qpfwev yjkej dctu gz rctvg eqoowpkecvkqpu ykvj tgrtgugpvgf rctvkgu gtg vjg gornq ogpv rtcevkegu qh vjg uwdlgev eqtrqtcvkqp icxg tkug vq c wpkqp itkgxcpeg c eqornckpv vq vjg grctvogpv qh cdqt c swk vco cevkqp cpf wnvkocvgn c etkokpcn kpxguvkicvkqp d vjg grctvogpv qh wuvkeg 2tkqt vq kpfkevogpv vjg eqtrqtcvkqp u ncy gt eqpvcevgf vjg cuukipgf vq vjg ecug vq fkuewuu ugvvngogpv qh vjg iqxgtpogpv u ekxkn cpf etkokpcn kpxguvkicvkqp 9jgp vjg qypgt qh vjg eqtrqtcvkqp ngctpgf vjg eqtrqtcvkqp u dqqmmggrgt jcf dggp uwdrqgpcgf vq vguvkh dghqtg vjg itcpf lwt jg kpuvtwevgf vjg eqtrqtcvg ncy gt vq oggv ykvj jgt cpf dg rtgugpv fwtkpi jgt vguvkoqp 1p vjg fc qh jgt itcpf lwt crrgctcpeg vjg dqqmmggrgt cttkxgf cv vjg hgfgtcn dwknfkpi cjgcf qh vjg eqtrqtcvkqp u ncy gt cpf gpeqwpvgtgf vjg jcpfnkpi vjg ecug 6jg dqqmmggrgt kpvkocvgf ujg fkf pqv ykuj vq dg tgrtgugpvgf d vjg eqtrqtcvkqp u ncy gt 9jgp vjg cumgf yj vjg dqqmmggrgt tgxgcngf vjg qypgt qh vjg eqtrqtcvkqp jcf kpuvtwevgf jgt vq nkg vq vjg itcpf lwt cpf ujg dgnkgxgf vjg ncy gt u rtgugpeg ycu vq kpvkokfcvg jgt kpvq rtqxkfkpi hcnug vguvkoqp 6jg fkuewuukqp vjgp vwtpgf kpvq c hqtocn kpvgtxkgy kp yjkej vjg dqqmmggrgt rtqxkfgf hwtvjgt kpuvcpegu qh eqtrqtcvg ytqpifqkpi p tglgevkpi vjg fkuvtkev eqwtv u hkpfkpi vjcv vjg jcf eqookvvgf cp gvjkecn xkqncvkqp vjg 0kpvj ktewkv dgicp d uvcvkpi vjg crrnkecdknkv qh 4wng kp rtg kpfkevogpv pqp ewuvqfkcn ugvvkpiu owuv dg fgvgtokpgf qp c ecug d ecug dcuku 5gg 7pkvgf 5vcvgu x coocf f pf kt gtg kp xkgy qh vjg hwnn fghkpgf cfxgtuctkcn tqngu cuuwogf d vjg rctvkgu vjg u eqpvcev ykvj vjg dqqmmggrgt ycu iqxgtpgf d 4wng y g fggo 6jg eqwtv jqygxgt ygpv qp vq qrkpg ocpkhguv vjcv yjgp cp gornq gg rctv qh c fghgpfcpv eqtrqtcvkqp kpkvkcvgu eqoowpkecvkqpu ykvj cp cvvqtpg hqt vjg iqxgtpogpv hqt vjg rwtrqug qh fkuenqukpi vjcv eqtrqtcvg qhhkegtu ctg cvvgorvkpi vq uwdqtp rgtlwt cpf qduvtwev lwuvkeg 4wng fqgu pqv dct fkuewuukqpu dgvyggp vjg gornq gg cpf vjg cvvqtpg ffkvkqpcnn vjg eqwtv uvcvgf qpeg vjg gornq gg qh c eqtrqtcvkqp eqogu hqtyctf vq ikxg vtwvjhwn kphqtocvkqp eqpegtpkpi rqvgpvkcn etkokpcn cevkxkv c engct eqphnkev qh kpvgtguv gzkuvu dgvyggp vjg gornq gg cpf vjg eqtrqtcvkqp 6jku eqphnkev ugtxgu c fwcn rwtrqug hqt kv gzvkpiwkujgu vjg cdknkv qh vjg eqtrqtcvg eqwpugn vq tgrtgugpv dqvj vjg gornq gg cpf vjg eqtrqtcvkqp cpf oquv ukipkhkecpvn fgrtkxgu vjg eqtrqtcvkqp qh c dcuku vq kpxqmg vjg twng cickpuv gz rctvg eqoowpkecvkqpu ykvj tgurgev vq vjg gornq gg '8 '0 ' unfiled tax returns admissible to show willfulness in 218_f3d_840 8th cir the eighth circuit affirmed chmielewski’s conviction and sentence for violations of u s c a sec_7206 and u s c sec_371 and sec_1001 chmielewski sold slot machines to customers in the republic of south africa between and to aid his customers in avoiding the duty imposed by the south african government chmielewski sent them false sales invoices grossly understating the value of the slot machines they were importing likewise chmielewski sent the false invoices to his united_states freight forwarders who filled out the required_documentation for united_states customs finally chmielewski used unfiled tax returns reflecting higher income than the ones he actually filed with the internal_revenue_service to secure bank loans on appeal in regard to his tax conviction chmielewski argued the district_court erred in admitting evidence of prior bad acts by admitting unfiled tax returns pursuant to fed r of evid b in rejecting chmielewski’s argument the eighth circuit followed its prior holding that evidence of a taxpayer’s prior misconduct with tax returns may be relevant evidence of willfulness see 799_f2d_432 8th cir as such the district_court did not abuse its discretion when it allowed the government to show chmielewski used false returns to misrepresent his income as evidence of chmielewski’s willfulness to violate the tax laws privileges crime fraud exception in 223_f3d_775 d c cir the d c circuit held the government cannot force a lawyer to produce a client’s privileged documents to a grand jury under the crime fraud exception if the client’s claimed offense does not constitute a crime the instant appeal evolved from a previous appeal by the republican national committee rnc of an order requiring it to produce an rnc lawyer’s written material on grounds it was related to a grand jury investigation into whether a loan repayment transaction amounted to solicitation and receipt of foreign contributions by the rnc in violation of campaign laws and whether the rnc conspired to defraud the united_states by failing to disclose the transaction in the previous appeal the d c circuit reversed an order which held documents need not have been prepared in connection with a specific claim in order to be shielded by the work product privilege so long as they were prepared in anticipation of litigation on remand from that decision the district_court reviewed the documents in_camera and held them subject_to production under the crime fraud exception the evidence demonstrated the rnc sought the advice of counsel in an effort to construct the transaction in a manner designed to evade federal election campaign laws and to conceal the source of the funds used to repay the loan the district_court found the d c circuit again reversed holding the government failed to allege any conduct was criminal under federal election campaign laws the court deferred to a civil enforcement recommendation issued by the federal elections commission fec when the loan repayment was before it by a deadlock the fec found no probable cause to believe the rnc had violated the law the fec’s interpretation of the federal campaign laws invalidated the government’s theories about how the rnc may have violated those laws since the government’s theories were faulty it was legally impossible for the government to accuse the rnc of conspiring to defraud or commit an offense against the united_states thus there is no crime fraud exception crime fraud exception in 223_f3d_213 3rd cir the third circuit held a grand jury target whose attorney had been subpoenaed to testify against him and produce documents which would ordinarily be privileged was not entitled to review an ex_parte affidavit in which the government asserted the crime fraud exception to the attorney client privilege the affidavit which had been filed to establish the applicability of the crime fraud exception to the attorney client privilege contained details of the grand jury investigation the target contended without seeing the affidavit he and counsel could not effectively rebut the crime fraud exception the third circuit rejected the target’s reliance on cases recognizing the right to view such affidavits in adversarial proceedings and concluded all of the target’s arguments for access to the affidavit failed on the fact grand jury proceedings are investigative rather than adversarial the court pointed out it has consistently endorsed the use of ex_parte affidavits and in_camera proceedings to preserve grand jury secrecy when the government must present information beyond the minimal requirements of 486_f2d_85 3rd cir in schofield the third circuit required the government to justify a grand jury subpoena by making some preliminary showing by affidavit that each item was at least relevant to a grand jury investigation and properly within its jurisdiction the government followed schofield in this case by making its case for the crime fraud exception in an ex_parte affidavit the defendant relied on haines v ligget group inc 957_f2d_81 3rd cir which held in the context of civil litigation the party invoking the attorney client privilege must be given an opportunity to rebut the opponent’s prima facie showing in support of the crime fraud exception the court however distinguished haines emphasizing it was adversarial while the instant case remained in the investigative stage in the grand jury context secrecy assumes primary importance the court rejected the target’s argument that the length of the investigation two years as well as public knowledge of the nature of the investigation required the district_court to order disclosure of the ex_parte affidavit the court concluded it was neither an abuse_of_discretion nor a violation of due process for a district_court to rely on ex_parte affidavits to determine whether the crime fraud exception applies the court cited other opinions from the second and tenth circuits supporting the same conclusion the investigative nature of the proceedings also led the court to reject an argument based on the sixth amendment’s provision of right to counsel the target contended compliance with the subpoena would lead to counsel's disqualification and thus effectively infringe upon his right to counsel the court pointed out the target's right to counsel had not attached and the possibility of eventual disqualification was merely speculative at this point forfeitures civil forfeiture valid and not excessive even though underlying structuring charge was reversed in 213_f3d_805 4th cir the fourth circuit reversed the district court’s holding that funds seized from ahmad were not subject_to forfeiture ahmad operated a money exchange business and used the funds he received from his pakistani clients in the united_states to supply bridge loans to various pakistani companies the companies would repay the bridge loans by distributing rupees to the family members of ahmad’s clients following a conversation with a bank officer in ahmad structured all of his cash deposits in amounts less than dollar_figure to avoid the filing of currency transaction reports from to ahmad deposited dollar_figure million in cash cashier’s checks and wire transfers the fourth circuit affirmed ahmad’s customs fraud and related conspiracy convictions but reversed ahmad’s convictions for structuring and conspiring to structure deposits to evade the reporting requirements because the government failed to prove ahmad wilfully violated the anti-structuring statute u s c a ahmad then filed for return of the seized funds and in response the government filed an action for civil forfeiture of the dollar_figure seized the district_court entered judgment in favor of ahmad finding no statutory basis for the forfeiture and concluded the forfeiture would have in any event constituted an excessive fine on appeal the government contended the dollar_figure was forfeitable because it was directly traceable to the structuring violations and the dollar_figure was forfeitable as a substitute for property involved in the customs fraud violations and the entire amount did not constitute an excessive fine in violation of the eighth amendment in reversing the district_court the fourth circuit addressed each of the government’s contentions separately first the court addressed the validity of the forfeiture for structuring the court found although willfulness was a requirement for violations of the anti-structuring statute at the time ahmad was prosecuted and although the charges against ahmad had been reversed for lack of willfulness the government could still obtain forfeiture of the dollar_figure on grounds of structuring because under u s c congress provided for civil forfeiture without a willfulness requirement second the court addressed the validity of the forfeiture for customs fraud violations the court found ahmad’s conviction for customs fraud and for conspiracy commit customs fraud satisfied the government’s burden of demonstrating probable cause that a customs fraud violation had occurred and entitled it to civil forfeiture of the dollar_figure to turned finally the fourth circuit found the property was forfeitable only if the forfeiture did not constitute an excessive fine prohibited by the eighth amendment the court the supreme court’s grossly disproportional analysis in 524_us_321 to determine whether the forfeiture in this case was excessive bajakajian’s grossly disproportional analysis required the consideration of several factors including the nature and extent of the criminal activity its relation to other crimes its penalties and the harm it caused applying a grossly disproportional analysis to the forfeiture for structuring the court found ahmad’s structuring violations were not a single isolated untruth affecting only the government but rather a series of sophisticated commercial transactions over a period of years which were related to a customs fraud scheme thus the forfeiture of dollar_figure was not grossly disproportional to that offense the court found the remaining forfeiture of dollar_figure for customs fraud also was not grossly disproportional because the customs violations also were not a single isolated crime they were directly related to tax_fraud because the company president used inflated invoices unlawfully in filing his tax returns they were also indirectly related to ahmad’s structuring violations and caused the government to lose approximately dollar_figure of tax revenues in and government not held to actual notice standard where property owner is not incarcerated in 221_f3d_976 7th cir krecioch filed a collateral attack on the administrative forfeitures in district_court and argued the dea deprived him of due process by failing to provide actual notice of the pending proceedings when he was jailed krecioch was charged with federal narcotics offenses and offered a plea bargain two days before he accepted the deal and had his bond revoked the dea mailed to his home notices of forfeiture action against cash and automobiles seized from him a month later the dea mailed to krecioch’s home a notice of forfeiture proceedings against handguns also seized from him even though dea knew of his incarceration and had sent notice of another forfeiture action to him at the jail where he was detained krecioch argued the dea agent who appeared at his plea hearing could have served him with notice of the forfeitures krecioch relied on 112_f3d_318 8th cir which held actual notice was required when the government is prosecuting someone who is actively contesting the criminal charges against him including a count of the indictment seeking forfeiture in considering krecioch’s arguments the seventh circuit stated under established principles of due process a party is only entitled to notice that is reasonably calculated to alert him to the pendency of the action so as to afford him an opportunity to present an objection due process does not require authorities to use the best possible method of notification in this case at the time the notices regarding the cars and cash were sent there was no way the dea could have known krecioch was going to accept a plea agreement and have his bond revoked the court held therefore mailing the notices to krecioch’s home was reasonable and personal service was not required the seventh circuit disagreed with the degree to which cupples required actual notice even when the claimant is free and available at his home address because due process only requires that the government reasonably believe that notice would be likely to reach the claimant based on this the seventh circuit affirmed the district court’s grant of summary_judgment as to the cash and automobiles the seventh circuit however vacated an order of summary_judgment as to the handguns because it found the notices inadequate the seventh circuit found the notices relating to the forfeiture of the handguns which were sent to krecioch’s home after the dea knew he was incarcerated did not satisfy due process money laundering depositing of checks obtained in fraud scheme violated u s c in 221_f3d_502 3rd cir the third circuit held a beauty school owner’s deposits of financial aid checks for the tuition of ineligible students constituted money laundering in violation of u s c cefaratti pled guilty to mail fraud student_loan fraud destruction of property to prevent seizure and to engaging in monetary transactions in property derived from specified unlawful activity in violation of u s c arising from his execution of a scheme to defraud the united_states department of education doe out of student financial assistance funds cefaratti implemented a scheme to maintain his doe financial aide eligibility by submitting false deferment and forbearance forms to student_loan lenders and by making payments on behalf of student borrowers who were on the verge of defaulting in over a two year period cefaratti’s beauty school received over dollar_figure in federal funds to which it was not entitled on appeal cefaratti argued the superseding information was deficient because it failed to charge an essential element of an u s c offense that the funds involved in the monetary transaction constituted or were derived from proceeds obtained from specified unlawful activity the third circuit determined the information tracked the statutory language when it alleged cefaratti knowingly engaged in monetary transactions in criminally derived property valued over dollar_figure the court found the mail fraud to which cefaratti plead guilty was completed when he mailed fraudulent materials in furtherance of his scheme to defraud thus when he engaged in monetary transactions with the proceeds of the criminal activity after the completion of the mail fraud cefaratti’s actions fell within the statue further the loan checks made payable to both cefaratti and the students became criminally derived property when they were endorsed by the student borrowers and any subsequent monetary transactions including depositing the checks violated u s c transaction involving commingled funds supports conviction under u s c in 226_f3d_346 5th cir davis was convicted of inter alia three counts of money laundering in violation of u s c his convictions arose from the operation of an advance fee scheme wherein davis would offer to obtain funding in the form of venture capital for clients in return for a fee typically clients would approach davis seeking between dollar_figure to dollar_figure million based on fraudulent representations davis would contract to secure the funding for an average fee of dollar_figure once davis received the fee he would deposit the proceeds into various escrow accounts with no intention of ever securing any future funding at trial the government alleged davis defrauded one client into wiring dollar_figure into an account davis controlled this tainted money became commingled with dollar_figure of untainted funds already in the account subsequently davis committed a violation by writing a check on the account in the amount of dollar_figure as the issuance of the dollar_figure check constituted engaging in a monetary transaction greater than dollar_figure in property derived from the specified crime of wire fraud on appeal davis argued the dollar_figure threshold requirement specified in was not met as the difference between the existing account balance of untainted funds dollar_figure and the dollar_figure check amounted to only dollar_figure in proceeds from criminal activity see 74_f3d_1093 11th cir under there must be proof the transaction involved more than dollar_figure of tainted money introduced banking in rejecting davis’ approach the fifth circuit relied upon a rule it had developed in previous commingling cases dealing with the interstate transfer of funds obtained by fraud the court stated when the aggregate amount withdrawn from an account containing commingled funds exceeds the clean funds individual withdrawals may be said to be of tainted money even if a particular withdrawal was less than the amount of clean money in the account here the court looked to the record of trial where the government had records showing various withdrawals from the account in question made after receipt of the dollar_figure wire transfer totaling more than dollar_figure one of these withdrawals was the dollar_figure check which after it cleared the account actually lowered the account balance to under dollar_figure in support of its aggregate_theory the court cited its prior rationale in 970_f2d_1397 5th cir where in deciding whether a defendant could have engaged in a transaction in tainted funds the court opined t o view each transaction in isolation would defeat the purpose of the statute allowing sophisticated criminals to spirit stolen funds from one state to another so long as each check written did not exceed the amount of legitimate funds on hand in the bank account id pincite the court determined the commingling problem under the money laundering statutes was the same as under the transfer of funds statute and applied its own precedents rather than choosing between the commingling rules applied in other circuits compare 27_f3d_969 4th cir where clean and tainted money has been commingled any withdrawal from account is presumed tainted under up to amount of tainted funds deposited with 116_f3d_1270 9th cir in case of commingling withdrawal is only shown to be tainted under if it is the entire balance of commingled account accordingly davis’ conviction was affirmed investigative techniques wiretap order invalid if issued prior to department of justice authorization in 218_f3d_1108 9th cir the ninth circuit held under the law governing the ability of law enforcement officials to seek judicial authority to intercept communications u s c a federal court order for a wiretap is invalid if it is issued prior to securing authorization by the attorney_general or one of his her designees accordingly here the interception of communications pursuant to such an order was unlawful and any evidence obtained must be suppressed in date an assistant united_states attorney ausa submitted to the office of enforcement operations oeo in the criminal division of the department of justice a draft application_for an order to intercept communications over a cellular telephone line an oeo staff attorney reviewed the application and then notified the ausa he would recommend its approval by the appropriate department of justice official prior to securing this authorization however the application and order were brought before a federal district judge the ausa informed the judge that written authorization was on its way but had not yet been received despite this the judge signed the order approving the as of yet unauthorized application adding in his own handwriting this order is not to be executed until and unless formal approval in writing is received from the united_states attorney_general or her designee shortly thereafter oeo faxed the ausa a memorandum authorizing the wiretap application immediately the government commenced the wiretap operation resulting in a count indictment charging conspiracy to manufacture and distribute methamphetamine and related offenses the judge presiding over the criminal case granted the defendants’ motion to suppress the intercepted communications holding the wiretap authorization order was invalid because the government failed to obtain the required authorization for the application before submitting it to the court for approval on appeal the government contended although it disobeyed the statutes which set forth the mandatory procedures required in order to obtain a wiretap order partial compliance sufficed to avoid the sanction of suppression in dismissing this argument the ninth circuit strictly scrutinized u s c sec_2518 which explicitly mandates the authorization of the attorney_general or his designated agent must be secured prior to submitting an application_for a wiretap order for judicial approval moreover the identity of the authorizing official must be included in the application presented to the court these requirements were highlighted in 416_us_505 where the supreme court stated it is at once apparent that the wiretap law not only limits the crimes for which intercept authority may be obtained but also imposes preconditions to obtaining any intercept authority at all id furthermore in 416_us_562 the supreme court opined failure to secure approval of the attorney_general or her designees prior to making application_for judicial authority to wiretap renders the court authority invalid and the interception of communications pursuant to that authority ‘unlawful’ within the meaning of u s c sec_2518 id pincite as sec_2518 provides for intercepted communications the ninth circuit affirmed the holding of the district_court suppression of unlawfully the informant agreement in 47_fedclaims_698 the court of federal claims dismissed an irs informant’s claim for a reward under a tax informant agreement holding the informant breached his agreement with the service and therefore was not entitled to a reward jarvis entered into an agreement with the service under which he was to provide information on taxes owed by several taxpayers in return the service agreed to pay jarvis a portion of the taxes collected and not disclose his identity jarvis expected the service would collect dollar_figure million in taxes instead the service ultimately settled with the taxpayers and collected only dollar_figure million furthermore a special_agent disclosed jarvis’ identity to the taxpayers resulting in a suit by the taxpayers against jarvis jarvis submitted a claim for his reward to the service and the service asserted jarvis would be entitled to dollar_figure if he satisfied all the contractual conditions of the informant agreement the service paid jarvis no money and he sued the government for breach of contract arguing he was entitled to at least dollar_figure million as a reward and the service breached an implied covenant to collect the full amount of taxes owed jarvis also sought damages in the form of litigation costs incurred in defending himself in the taxpayer’s civil litigation resulting from the service’s disclosure of his identity in a prior opinion the court of federal claims dismissed a lawsuit brought by jarvis holding there was no bad faith in the service’s calculation of his reward the service had no duty to maximize the reward and the government had no obligation to pay litigation costs arising from the disclosure of the informant’s identity jarvis v united_states no 97-806t tnt - date the court of federal claims also denied jarvis’ motion to reconsider its previous decision explaining the agreement contained no indemnification provision and the service was not bound by any provision implied from the parties’ dealings jarvis v united_states no 97-806t tnt - date in the current proceeding the sole issue before the court was whether jarvis had breached the informant agreement thereby making himself ineligible for a reward the agreement provided the informant shall not be entitled to any payment under this agreement if it then goes on to list specific disqualifying circumstances including a provision which states no reward is due if payment would be inappropriate the government relied on this language to bring in violations of other provisions of the contract specifically two sections which dealt with disclosure of information and delegation of the reward the court held jarvis violated these two sections by disclosing information regarding the taxpayers to others involved in a civil suit against the taxpayers at the same time the service was investigating the taxpayers and agreeing to split his reward with others who had assisted him in his dealings with the service the court ultimately held by breaching his agreement with the service jarvis was not entitled to a reward violation of code of professional responsibility in in re complaint as to the conduct of daniel j gatti ore gatti a private practitioner licensed to practice law in oregon while gathering facts as part of his representation of a client misled others to believe he was a medical doctor when confronted by the oregon bar gatti responded the state professional responsibility board_of the oregon bar had previously held oregon department of justice lawyers who in the course of an undercover operation advised investigators to have individuals pose as janitors and injured workers for the purpose of infiltrating chiropractors’ and lawyers’ offices to obtain information about suspected fraudulent workers’ compensation claims had violated no provisions of the oregon code of professional responsibility citing this holding gatti argued since government attorneys can oversee undercover operations private practice attorneys for the purpose of gathering to conduct investigations even if in doing so they mislead information should be able since gatti put into play the role of government attorneys overseeing or rendering advice in the course of undercover operations both the united_states attorney for the judicial district of oregon and the attorney_general for the state of oregon filed amicus curiae briefs urging the supreme court of oregon to recognize a prosecutorial exception to the oregon code of professional responsibility in deciding the case the supreme court of oregon rejected gatti’s argument as well as the positions asserted by those government and private parties who had filed amicus curiae briefs the supreme court of oregon held neither government nor private attorneys were entitled to misrepresent identity and purpose to gather information without violating the oregon code of professional responsibility and ors sentencing certainty of collection of tax owed by others is not relevant to computation of tax loss in 218_f3d_1106 9th cir andra a member of an organization called the pilot connection society sold untaxing packages to several individuals against whose property the service had obtained liens andra falsely represented these untaxing packages as being capable of permanently and legally removing any obligation to pay income taxes or maintain records as well as removing the service’s levies and liens andra pled guilty to conspiracy to defraud the service and to corrupt intimidation of and interference with service agents andra appealed his sentence arguing the district_court erred by including in its calculation of tax loss the liabilities of the individuals to whom he had sold untaxing packages andra argued because these tax_liabilities were already delinquent before andra joined the pilot connection society the government had failed to prove but for andra’s involvement these individuals would have paid their tax_liabilities the ninth circuit rejected andra’s argument noting the sentencing guidelines do not require proof of but for causation in calculating tax loss rather the tax loss is the total amount of loss that was the object of the offense since andra’s plea admitted the object of the offense was conspiracy to evade payment of back taxes owed by his individual customers the inclusion of their liabilities in the tax loss resulted in andra’s sentence which correctly reflected the object of his conspiracy new opinion holds an unchallenged presentence report constitutes clear_and_convincing evidence the ninth circuit has issued a new opinion replacing its previous opinion in 198_f3d_745 9th cir date the new opinion may be found at 220_f3d_1159 9th cir romero-rendon was arrested while trying to enter the united_states illegally computer checks revealed he had a criminal history in the united_states and had previously been deported romero-rendon pled guilty to being a deported alien found in the united_states in violation of u s c at his sentencing hearing the government requested a sixteen level enhancement since his criminal history involved a violent crime romero-rendon objected to the enhancement on grounds it was based only on the presentence report psr not on conviction documents he did not allege the psr was inaccurate or challenge the psr’s characterization of his previous crime as violent on appeal romero-rendon argued the government should be required to prove his previous violent crime by clear_and_convincing evidence which it cannot do based only on the psr he based his argument on 177_f3d_824 9th cir hopper also involved a defendant whose sentence was being enhanced due to his previous violent crime hopper held when a sentencing enhancement has a severe effect on the sentence relative to the offense of conviction the government must satisfy the clear_and_convincing standard rather than the usual preponderance_of_the_evidence standard in its december opinion the ninth circuit failed to state whether romero-rendon’s sixteen level enhancement had triggered the clear_and_convincing standard and if so whether the psr constituted clear_and_convincing evidence of romero-rendon’s previous violent crime rather the ninth circuit distinguished hopper on the basis romero- rendon unlike the defendant in hopper had never alleged inaccurate or challenged the psr was the psr’s characterization of his previous crime as violent the ninth circuit held where a defendant does not challenge the accuracy of the information on which the judge bases the sentence enhancement a preponderance_of_the_evidence is the appropriate standard regardless of the severity of the enhancement in its july opinion the ninth circuit modified its december opinion by stating the psr did in fact constitute clear_and_convincing evidence of romero- rendon’s previous violent crime the ninth circuit began by referencing its previous holding in 147_f3d_889 9th cir that a psr whose accuracy is unchallenged may be relied upon to prove the defendant’s previous violent crime by a preponderance_of_the_evidence the ninth circuit noted uncertainty existed as to when the clear_and_convincing standard is triggered the court however found it did not need to resolve the conflict over when the clear_and_convincing standard is triggered since marin-cuevas did not limit its holding to instances in which the proposed enhancement is not severe the ninth circuit held a psr whose accuracy is unchallenged constitutes clear_and_convincing evidence of the defendant’s previous violent crime government bears burden at sentencing to prove tax loss in 217_f3d_960 8th cir the eighth circuit reversed the district court’s restitution order and remanded the case for resentencing tucker plead guilty to conspiracy to defraud the united_states by impeding the assessment and collection of income_tax in violation of u s c sec_371 in a series of complicated transactions involving sec_1374 tucker and a co- conspirator effectively eliminated a corporate level tax their company would have paid on the substantial capital_gain realized on the sale of company assets actually and fraudulently sold by tucker at sentencing the district_court ordered tucker to present his evidence of the tax loss first and then rejected his loss theory as a matter of law as this obviated the need for government rebuttal the government presented no evidence of the actual loss to the government the government instead relied on the tax loss calculation contained in the presentence report and the cross-examination of tucker’s witness the district_court based its restitution order on the amount of loss contained in the presentence report the eighth circuit reversed the restitution order holding the government failed to meet its burden to present affirmative evidence at sentencing of the tax loss the eighth circuit following its holdings in prior cases stated that the presentence report was not evidence and the actual loss as determined in the presentence report could not be upheld further the court stated the government had the burden to prove fact-intensive issues such as tax loss by a preponderance_of_the_evidence finding the government failed to meet this burden but finding the government was entitled to a new sentencing hearing on remand to present its loss theory the court remanded for resentencing extraterritorial loss included when crime of conviction is against united_states in 218_f3d_840 8th cir as factually set forth on page two of this bulletin the eighth circuit affirmed chmielewski’s conviction and sentence chmielewski argued the district_court erred by enhancing his sentence based on loss of duties to the south african government in affirming chmielewski’s sentence the eighth circuit found chmielewski’s false statements were domestic acts and the crime charged was a crime against the united_states therefore the principle that extraterritorial acts which are not crimes against the united_states cannot be included in determining the offense level did not apply in this case further the eighth circuit found there was no intrusion into foreign jurisdictions when the severity of chmielewski’s domestic crime was gauged by measuring the damage done to his extraterritorial victims sentencing under money laundering guidelines and two level enhancement for leadership role 221_f3d_502 3rd cir as factually set forth on page five of this bulletin the third circuit affirmed cefaratti’s conviction and sentence of months imprisonment and a two year period of supervised release cefaratti argued the district_court erred by calculating his sentence using the money laundering guidelines rather than the fraud guidelines and by enhancing his sentence two levels under u s s g sec_381 c for a leadership role in the offenses first cefaratti argued his was an atypical case in which the guideline section indicated for the statute of conviction ie money laundering was inappropriate he argued he should have been sentenced under u s s g sec_2f1 the fraud guideline because his conduct did not involve large scale drug trafficking or organized crime and his conduct as a whole was little more than routine fraud to which the money laundering was incidental in affirming cefaratti’s sentence the third circuit decided nothing in its prior decisions suggested the money laundering guidelines u s s g sec_2s1 and sec_1 could be used only for defendants who had engaged in large scale drug trafficking or organized crime further the court pointed out it had applied the money laundering sections in situations involving conduct similar to cefaratti’s and had not questioned the propriety of that application of the guidelines the court found cefaratti used criminally derived property to promote further fraud thus it could not say such conduct was minimal incidental to the underlying fraud second cefaratti argued when counts are grouped under the guidelines a defendant’s sentence is based on the highest offense level of the counts in the group in his case the u s c charge cefaratti argued therefore even if he had been a leader in the fraud he played no leadership role in the money laundering and the offense level applicable to the fraud count even when adjusted for the leadership role would have been less than that of the unadjusted u s c offense the court pointed to the guidelines in stating the determination of a defendant’s role in the offense is to be made on the basis of all conduct within the scope of u s s g sec_1b1 relevant conduct and not solely on the basis of elements and acts cited in the count of conviction further the third circuit found even if cefaratti was correct and the court should have determined the applicability of the adjustment before grouping there was sufficient evidence to support a leadership adjustment on both the fraud and the money laundering counts criminal tax bulletin table of cases october title_26 and title_26 related cases 220_f3d_1120 9th cir 222_f3d_1133 9th cir evidence 218_f3d_840 8th cir privileges 223_f3d_775 d c cir 223_f3d_213 3rd cir forfeitures 213_f3d_805 4th cir 221_f3d_976 7th cir money laundering 221_f3d_502 3rd cir 226_f3d_346 5th cir investigative techniques 218_f3d_1108 9th cir 47_fedclaims_698 in re complaint as to the conduct of daniel j gatti ore sentencing 218_f3d_1106 9th cir 198_f3d_745 9th cir date 217_f3d_960 8th cir 218_f3d_840 8th cir 221_f3d_502 3rd cir department of the treasury internal_revenue_service document catalog number 24304b
